Case 4:18-cv-00247-ALM Document 206-9 Filed 08/21/20 Page 1 of 3 PageID #: 4745




                                                                              FILED
                                                                     AT /DJC(X)'CLOCK....6:_M
                                  WARRANT OF ARREST
                                  THE STATE OF TEXAS                         JAN 11 2019
                                         C01901101-A                        DISTRICT CLERK
                                                                           IMnton Caw\tj, 1Uae
                                                                      EM                     S}EPtJn

   To any Peace Officer of the State of Texas, Greetings:
                                                                                      ..
                                                                                      t°"'
                                                                                        '
                                                                                 :-·~·: .
                                                                                             ~

                                                                                             ,..
                                                                                             '-
                                                                                             z
                                                                                 -.
                                                                                 ,                 •..
                                                                                                          ,
                                                                                 ~.

   You are hereby commanded to arrest                                            :                 ~     ...
                                                                                 .           ~      :-
                                                                                  u.
   Jason Lee Vandyke (W/M 04/03/1980)                                                        9.
                                                                                              -'
   if.to be found in your County and bring him before me, a Magistrate of Denton
   County> Texas, at my office in said County, immediately, then and there to answer the
   State of Texas for the Felony Offense against the laws of said State, to-wit
   Obstruction or Retaliation (P.C. 36.06)

   o~ which offense he is accused by the written Complaint under oath or affinnation of
   Director Michael Shackleford of Oak Point Department of Public Safety, filed before
   me.
   H~in fail   not, but of this writ make due return, showing how you have executed the
   same.




   H~norable Bruce Mc
   362nd Judicial Distri~~rrn
   Dent<>n County, Texas


   OFFICER'S RETURN                                                  ..,.,..., 11""8
   Clime to lumd the 11 day of :f""'"''.., , 2019, at o'clock I.:>  I~~            executed on
   the _Jj_day of n~""            , 2019, at f 0/• o'clock. t#A., by arresting the within
   named Individual at      5c1 "" -· c ....... ""'     in Denton County, Texas, and placing
                                                        I

   them injail at _ _~~---------....__ _ __

   By Peace Officer   /'L---
   Denton Counly, Texas
Case 4:18-cv-00247-ALM Document 206-9 Filed 08/21/20 Page 2 of 3 PageID #: 4746




                                                                             . ,_
                                                                               ~
                                                                               .~o, ~A
   IN THE NAME AND BY THE AUTHORITY OF THE STATE gF T~41 ~%V
                                                                      ~ ~~~
   Before me, the undersigned authority, on this day personally appeare e ~~Q: ~ ~ -
                                                                                      ,,~

   undersigned affiant who, after being duly sworn on oath deposes and sa naT'O: ~"
   VanDyke, Jason Lee (W/M 04/03/1980), hereinafter styled defendant, on o b~
   the 12 day of December, 2018, and before the making and tiling of this complairi~<r,
   w~thin the County of Denton of the State of Texas, did then and there commit the
   felony offense of Obstruction or Retaliation (P.C. 36.06).

   Affiant is Michael Shackleford who is a certified peace officer of the State of Texas
   employed by the Oak Point Department of Public Safety. Affiant' s probable cause for
   the above belief is based upon the following facts and sources of said facts:

   On January 10, 2019, Director Shackleford reviewed a sworn Affidavit provided by
   Tom Retzlaff. The Affidavit contained two supporting emails.

   The DEFENDANT is an attorney licensed to practice law in the State of Texas. Tom
   Retzlaff filed a grievance against the DEFENDANT with the State Bar of Texas in
   December 2017. Accordingly Tom Retzlaff is a witness or prospective witness in a
   case scheduled to go before the Texas State Bar regarding the DEFENDANT,s law
   license. Ms. Kristin Brady is Assistant Disciplinary Counsel to the State Bar assigned
   to the proceeding against the DEFENDANT.

   Tom Retzlaff received two threatening emails from the DEFENDANT on December
   I2, 2018. The two email attachments according to Tom Retzlaff were. true and correct
   copies sent from the DEFENDANT to him.

   The first email sent Wednesdayt December 12, 2018 at 8:00:21 AM showed the
   DEFENDANT writing Tom Retzlaff, "I promise you this motherfucker: If my law
   career dies, you die with it". The second email· sent Wednesday, December 12, 2018
   at8:01:42 AM showed the DEFENDANT writing Tom Retzlaff "Go fuck yourself
   and what,s left of your miserable life. You have destroyed my life, and for that




   VanDyke PC Retaliation OJ .11.2019
Case 4:18-cv-00247-ALM Document 206-9 Filed 08/21/20 Page 3 of 3 PageID #: 4747




   offense, you will pay with your own. That's not a threat. That's a PROMISE
   motherfuckern.


   Wherefore, premises considered, the Affiant respectfully requests that a warrant be
   issued for the arrest ofVanDyke, Jason Lee (W!M 04/03/1980) to answer for the
   Felony offense of Obstruction or Retaliation (P .C. 36.06) in accordance with the Jaws
   of the State of Texas;




   SWORN TO AND SUBSCRIBED BEFORE me on this the Jl th day of January,
   2019.




   Honorable Bruce Mc arm
   362nd Judicial District Court Judge
   Denton County, Texas


   MAGISTRATES DETERMINATION OF PROBABLE CAUSE

   On this the 11th day of January, 2019, the undersigned Magistrate hereby
   acknowledges that said Magistrate has examined the above affidavit and has
   determined that probable cause exists for the issuance of an arrest warrant for the
   individual accused of the offense set out therein.




   Denton County, Texas


   Van Dyke PC Remlialion 0 J •11 .'.?019
